Citation Nr: 1746668	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-04 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 31, 2011 for the grant of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The October 1985 rating decision denying the Veteran's claim for service connection for a back disability is final, because he did not file a timely notice of disagreement (NOD) or submit new and material evidence within one year of being informed of the October 1985 rating decision.

2.  The June 1990 rating decision declining to reopen the Veteran's claim for service connection for a back disability is final, because he did not file a timely NOD or submit new and material evidence within one year of being informed of the June 1990 rating decision.

3.  The Veteran requested to reopen his claim for service connection for a back disorder on May 31, 2011, and, in January 2014, the RO granted service connection for a back disability effective the date the claim was received in May 2011.

4.  The Veteran's entitlement to service connection for a back disability arose at least as early as May 31, 2011.




CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2011 have not been met.  38 U.S.C.A. §§ 501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

With respect to the Veteran's effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

VA also has a duty to assist the Veteran in the development of the claim. The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.





Earlier Effective Date

The Veteran contends that he is entitlement to an effective date earlier than May 31, 2011 for the grant of service connection for a back disability.  The Veteran first filed for service connection for a back disability in July 1985, and, in October 1985, the RO denied the claim.  The Veteran was notified of this decision in November 1985, and, in November 1986, the decision became final after the Veteran failed to file a timely notice of disagreement.  The Veteran filed to reopen his claim in June 1990, and, in June 1990, the RO again denied the Veteran's claim.  The Veteran was notified of this decision in July 1990, and, in July 1991, the decision became final after the Veteran failed to file a timely notice of disagreement.  The Veteran filed to reopen his claim again in May 2011, and, in January 2014, the Veteran was granted service connection for a back disability and assigned a disability rating of 20 percent effective May 31, 2011; the date the request to reopen was received.  The Veteran appealed the effective date of service connection in October 2014.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  Here, the Veteran has been awarded an effective date as of the date his claim to reopen was received in May 2011.

In order for the Veteran to be awarded an effective date earlier than May 2011, he would have to show clear and unmistakable error (CUE) was made in one of the prior rating decisions that had denied his claim for service connection for a back disability.  See Flash v. Brown, 8 Vet. App. 332 (1995).  Here, however, the Veteran did file a claim alleging CUE in the October 1985 and June 1990 rating decisions, but the CUE claims were denied in a September 2016 rating decision; which the Veteran has not appealed or otherwise challenged.  Thus, since the October 1985 and June 1990 rating decisions are final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on May 31, 2011.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); see also McGrath  v. Gober, 14 Vet. App. 28, (2000).

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the Veteran's claim is denied.


ORDER

An effective date earlier than May 31, 2011 for the grant of service connection for back disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


